DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III in the reply filed on 1/29/21 is acknowledged.
Claims 1-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Information Disclosure Statement
The numerous references cited by applicant in the numerous IDSs have been made of record. While the statement filed clearly do not comply with the guidelines set forth in the MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. 

The examiner fails to see how the references about: Control System Used for Precision Agriculture; Asset Health Score; Optical cross-point switch; a smart watch; Haptic Actuators Having Magnetic Elements and At Least One Electromagnet; a method of managing tenants; analysis of pipe systems; Measuring Device and Method for Measuring the Level of a Liquid in a Container; Compressor Valve Health Monitor; Techniques for monitoring a vibrating machine or structure; Selective application of voltages for testing storage cells in semiconductor memory arrangements; etc., have any relevance to the instant invention. 
Furthermore, the IDSs filed on 1/29/21; 3/9/20 and 12/18/19 cite numerous US Patent Application Numbers. The examiner notes to applicant that if applicant wishes particular references which are cited during the prosecution be considered, applicant should cite those references in the IDS. If applicant wishes particular office actions to be considered, applicant should cite those references in the IDS as non-patent literatures. In either case, a concise explanation for the relevance for each reference should be included.
Examiners cannot possibly consider entire prosecution histories for the numerous amount of US Patent Applications. The IDS is full of documents which are irrelevant to the instant application. If applicant considers a portion of the prosecution be pertinent to the instant application, applicant should provide such information in the non-patent literature section of the IDS with a concise explanation for the relevance. It is 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 02/03/2016. It is noted, however, that applicant has not filed a certified copy of the 201631003869 application as required by 37 CFR 1.55.

Claim Interpretation
The examiner notes that claims 22-33 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied. 
The structural claim limitations in claims 22-33, which are recited as being positively associated with the claimed system, using the phrases “… connected…” (For instance, as in: “connected to a local data collection system…”) are interpreted as being part of the claimed invention (as opposed to the structural limitations tied to the claimed  “configured to be connected…” language, which are not considered part of the invention). 
The phrases “… connected…” are interpreted in the same way the phrase “comprising…” is interpreted.
Regarding the recitation in the preamble: “A system for data collection, processing, and utilization of signals from at least a first element in a first machine in an industrial environment,” the examiner notes that, when read in the context of the entire claim (e.g. the fact that the structural elements in the process limitations referencing back to the elements of the system, i.e. the first element and the first machine), the recitation gives patentable weight to the claim 22. 
Claim 22 is not interpreted to merely mean applicant’s intended use of a generic computer component if it were used with a smart heating device including an element, which are not positively recited in the body of the claim. The claim is interpreted as being directed to a computer based data collection, processing, and utilization of signals management device specifically for use with a generic smart heating device including an element. 
However the examiner notes that the smart heating device itself is not recited as part of the claimed subject matter. Therefore any further references to the element were not given patentable weight even if those references further limit the unclaimed smart heating device. For instance, claims 24-33 are not further limiting of claim 22; and the claims or much of the recitations in the claims have no patentable weight. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the recitation: “a crosspoint switch in the local data collection system having multiple inputs and multiple outputs including a first input connected to the first sensor and a second input connected to the second sensor, wherein the multiple outputs include a first output and a second output configured to be switchable between a condition in which the first output is configured to switch between delivery of the first sensor signal and the second sensor signal and a condition in which there is simultaneous delivery of the first sensor signal from the first output and the second sensor signal from the second out, and wherein each of multiple inputs is configured to be individually assigned to any of the multiple outputs” is unclear. 
	What does applicant mean by: a crosspoint switch in the local data collection system having multiple inputs and multiple outputs including a first input connected to the first sensor and a second input connected to the second sensor? 
The terms inputs and outputs do not inherently impart any structural requirement to the claimed system. Inputs and outputs in view of the broadest reasonable 
The inputs and outputs do not exist unless the system is in use. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. Structures in a claim are not further structurally limited by how the claimed structures behave or intended to behave in “while use” condition. 
The same rationale applies to claims 23, 
Claim 23 is not even structurally limiting because they are directed solely to data and a nature of data. 
Similarly, the recitation: “… having at least a first sensor signal and a second sensor signal obtained from at least the first machine in the industrial environment” is also somewhat unclear. Signals are not structural elements. 
Regarding claims 22-33, it is unclear if applicant intends to positively claim: a smart heating system, as part of the claimed subject matter. 
Claim 22 is drafted in a way that the smart heating system is not required to be elements of the instant invention. While applicant may intend for the smart heating system to be an element of the invention, there is no requirement for the smart heating system to be an element of the instant invention/system. As currently recited, the smart heating system is an element of a separate system(s) to which the claimed system is or may be operably connected to.

As to claims 24-33, applicant appears to attempt to further define the claimed elements with respect to the unclaimed smart heating system. The smart heating system is clearly not recited as part of the claimed subject matter, therefore what the smart heating system includes do not further structurally limit claims 22 and 24-33. 
The structure of a device is not defined or further structurally limited by what the unclaimed elements include or may include. What the unclaimed smart heating system (including processor, electrolyzer, etc.) does or being associated with other systems do not have any patentable weight. 
As to claims 26-29, it is unclear what is further comprising the recited features (the smart heating system or applicant means something else.) The recited structural elements, in view of the disclosures as associated with the unclaimed smart heating system. 
It is unclear how claims 24-33 are considered further limiting. As currently recited, they are not in proper dependent form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister (US 2014/0271449), in view of Edlund (US 2002/0114984). 
Regarding claims 22-33, McAlister discloses a system (collectively, a hydrogen generator and a cook top (collectively cooking system) abstract, paragraph [0022]), comprising: an electrolyzer for producing hydrogen fuel from water (a hydrogen 
McAlister further discloses that the cooking system includes a fuel control module in operative connection with the processor to control the use of the liquid propane fuel and the hydrogen fuel for use by the cooking system (collectively, the hydrogen generator and the cook top includes a heat generator (control module) in operative communication with the processor which is capable to controi the use of the iiquid propane fuel and the hydrogen for use by the collectively, the hydrogen generator and the cook top; paragraphs [0042] & [0069]-[0070].
McAlister further discloses further comprising at least one interface whereby a system external to the cooking system may at least one of monitor the cooking system, 
McAlister further discloses wherein the interface is at least one of an application programming interface, machine-to-machine interface, and a graphical user interface [remote processing devices, such as computers, will include a machine to machine interface especially when set up in a network; paragraphs [0069]-[0070]).
McAlister further discloses wherein the cooking system includes at least one software module adapted to enable communication with external devices via machine-to-machine communication (collectively, the hydrogen generator and the cook top includes a program modules (at least one software module) adapted to enable communication with external device via machine to machine communication; paragraphs [0067]-[0070]).
McAlister fails to disclose wherein the cooking system comprises at least two sensor. 
However, Edlund discloses wherein the cooking system comprises at least two sensor selected from the group consisting of a temperature sensor, a weight sensor, a pressure sensor and a gyro-based sensor (collectively, a hybrid fuel processing system with stored hydrogen and a burner (cooking system) includes a temperature sensor 124. figure 7, paragraphs [0049] & [0065]). 

Modified McAlister discloses a system and method for optimizing a hydrogen generator, however, does not explicitly disclose that the hydrogen generator is smart (i.e. using internet technologies as in smart phone). 
Application of modified McAlister’s monitoring and optimization process to a smart devices does not compromise the integrity and operability of modified McAlister’s monitoring and optimization process. Use of known technique to improve similar devices is considered an ordinary practice in the art. An ordinary skill in the art would have applied the known “improvement” technique in the same way to a “similar” device ready for the same type of improvement; and the results would have been predictable.
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The actual application of modified McAlister’s technique would not have been beyond the skill of one of ordinary skill in the art, thus the resulting invention would have been obvious because one of ordinary skill could not have been expected to achieve it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/23/2021